Filed 11/22/13 In re Raymond M. CA2/8

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re RAYMOND M., JR., a Person                                      B247721
Coming Under the Juvenile Court Law.

                                                                     (Los Angeles County
THE PEOPLE,                                                          Super. Ct. No. YJ36102)

         Plaintiff and Respondent,

         v.

RAYMOND M., JR.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Kevin
Brown, Judge, and Wayne C. Denton, Commissioner. Affirmed.


         Sarvenaz Bahar, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                                   ************
       In a petition filed under Welfare and Institutions Code section 602, Raymond M.,
Jr., was charged with second degree robbery in violation of Penal Code section 211. The
trial court found the petition true beyond a reasonable doubt and sustained the petition.
Pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende), appellant’s counsel filed an
opening brief requesting that this court review the record and determine whether any
arguable issues exist on appeal. We have reviewed the entire record and find no arguable
issue. We affirm.


                 FACTUAL AND PROCEDURAL BACKGROUND
       As required by People v. Kelly (2006) 40 Cal. 4th 106, 124, we provide a brief
description of the facts and procedural history of the case.
       On January 24, 2013, the victim, Carlo G., was waiting for a train. Appellant
walked up to Carlo and asked what kind of phone he had. Carlo did not know appellant
and had never seen him before, but he told appellant he had an iPhone. Carlo’s phone
was in his pocket. Approximately three minutes later, appellant approached Carlo again,
along with five other people who stood behind appellant. Appellant stopped
approximately three feet in front of Carlo and told Carlo to hand over his phone. Carlo
refused to hand over his phone and appellant punched him in the face. Some of
appellant’s companions moved behind Carlo and started punching Carlo in the back.
Carlo was hit several more times from the front as well. Appellant told Carlo to hand
over his phone again, and Carlo gave appellant a second phone he had on him, an
Android. Carlo suffered a broken tooth, bleeding, and bruising from the attack. The
prosecution played a surveillance video from the incident at the adjudication hearing.
       Several days after the attack, Carlo identified appellant from a six-pack
photographic lineup based on appellant’s face and his clothing in the photograph. Carlo
also identified appellant in court as the person who ordered him to turn over his phone
and attacked him. Appellant testified in his own defense and denied that he ordered
Carlo to hand over the phone and hit Carlo.



                                              2
         After sustaining the petition, the court found appellant in violation of his probation
in a previous matter, revoked his home on probation order, and placed him in the custody
of the probation department, where he was to be sent to a camp community placement
program for a term of three months. The court set the maximum term of physical
confinement at five years. It also ordered appellant to pay restitution and gave him 50
days of predisposition credit.


                                        DISCUSSION
         We appointed counsel to represent appellant on this appeal. After review of the
record, appellant’s court-appointed counsel filed an opening brief asking this court to
review the record independently pursuant to Wende, supra, 25 Cal.3d at page 441. On
September 5, 2013, we advised appellant that he had 30 days within which to submit any
contentions or issues that he wished us to consider. Appellant did not file a supplement
brief.
         We have examined the entire record. We are satisfied that no arguable issues exist
and that appellant’s counsel has fully satisfied her responsibilities under Wende. (Smith
v. Robbins (2000) 528 U.S. 259, 279-284; Wende, supra, 25 Cal.3d at p. 441; see also
People v. Kelly, supra, 40 Cal.4th at pp. 123-124.)


                                        DISPOSITION
The judgment is affirmed.



                                                           FLIER, J.


         We concur:


                       BIGELOW, P. J.


                       RUBIN, J.

                                               3